FEDERATED MANAGED POOL SERIES Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 March 4, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED MANAGED POOL SERIES (the “Registrant”) Federated Corporate Bond Strategy Portfolio Federated High Yield Strategy Portfolio Federated Mortgage Strategy Portfolio 1933 Act File No. 333-128884 1940 Act File No. 811-21822 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Registrant hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated February 28, 2011, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Registrant.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 18 on February 25, 2011. If you have any questions regarding this certification, please contact me at (412) 288-8260. Very truly yours, /s/ Gail C. Jones Gail C. Jones Assistant Secretary
